 JEK MANUFACTURING COMPANY485OrderIT IS ORDERED that the petition in Case No. 10-RC-1794 be, and ithereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]J. LEEKLESNER,AN INDIVIDUAL,DOING BUSINESSAS JEK MANUFACTUR-ING COMPANYandAMERICANFEDERATION OF LABOR.Case No.SO-CA-189.June 4, 1952Decision and OrderOn November 23, 1951, Trial Examiner Frederic B. Parkes, 2nd,issued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dismissed asto them.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended the National LaborRelations Board hereby orders that the Respondent, J. Lee Klesner,an individual, doing business as Jek Manufacturing Company, Al-liance, Nebraska, his agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in American Federation of Labor,or any other labor organization of his employees, by discriminating inregard to the hire and tenure of their employment or any term orcondition of employment.I Pursuant to the provisionsof Section 3 (b) of the National Labor RelationsAct, theBoard has delegatedits powers in connection with this case to a three-member panel.[Members Houston,Murdock, and Styles].99 NLRB No. 81.215233-53-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Informing his employees-that an employee has been dischargedbecause of her activities on behalf of American Federation of Laboror any other labor organization of his employees.(c)Threatening his employees that his operations wouldcease andemployees would be discharged if they formed a labor organization.(d) In any other manner interfering with, restraining, or coercinghis employees in the exercise- of their -right to self-organization, toform labor organizations, to join or assist American Federation ofLabor, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or 'other mutualaid or protection, or to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as guaranteed in Section 7,thereof.22.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Frances C. Perry for any loss of pay she may havesuffered by reason of the Respondent's discrimination against her inthe manner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Post at his plant in Alliance, Nebraska, copies of the noticeattached to the Intermediate Report marked "Appendix A." 3Copiesof such notice, to be furnished by the Regional Director for the Seven-teenth Region (Kansas City, Missouri) shall, after being duly signedby the Respondent, or his duly authorized representative, be postedby him immediately upon receipt thereof, and be maintained by himfor a period of at least sixty (60) days thereafter, in conspicu-ous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the SeventeenthRegion, in2As the record shows that the Respondent at present has no agreement with any labororganization requiring membership in that organization as a condition of employment, andmay never make such an agreement,we deem it unnecessary at this time to pass upon whateffect, if any,such an agreement would have upon the rights guaranteed employees inSection 7 of the Act in the light of Sec. 13, Art. XV of the Nebraska Constitution andSection 14 (b) of the Act.In employing the usual form of a cease and desist order inthis case we are not to be taken to have prejudged that question in any way,contrary tothe Respondent's contention that we necessarily do so.9This notice,however, shall be, and it hereby is, amended by striking from line 4 thereofthe words "The recommendations of a Trial Examiner"and substituting in lieu thereofthe words"A Decision and Order."In the event that this Order is enforced by a decreeof a United States Court of Appeals,there shall be substituted for the words"Pursuant toa Decision and Order"the words"Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order." JEK MANUFACTURING CONTANY487writing within ten (10) days from the date of the receipt of this,Order; what steps the Respondent has taken to comply herewith.IT IS ALSO oRDERED that the complaint's allegations that the Respond-ent refused and failed to reinstate Perry to her former or substantiallyequivalent position be, and it hereby is, dismissed.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by American Federation of Labor, herein called theUnion, the General Counsel of the National Labor Relations Board,' by theRegional Director of the Seventeenth Region (Kansas City, Missouri), issueda complaint dated September 26, 1951, against J. Lee Klesner, an individual, doingbusiness as Jek Manufacturing Company,' Alliance, Nebraska, herein called theRespondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act.Copies of the charges, complaint, and noticeof hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent, (1) on or about June 4, 1951, discriminatorily dischargedFrances C. Perry s and thereafter failed and refused to reinstate her to herformer or a substantially equivalent position, although he reemployed her ina less desirable position about August 13, 1951, because she had joined or assistedthe Union or engaged in other concerted activity for the purpose of mutual aidand protection, and (2) from on or about June 11, 1951, sought to induce,persuade, .and coerce his employees to cause them to refrain from becomingor remaining members of the Union and to refrain from engaging in concertedaction for the purpose of mutual aid and protection and threatened his employeeswith discharge if they joined, assisted, remained members of the Union, orengaged in concerted activities for the purpose of mutual aid and protection.The complaint alleged that by the foregoing conduct the Respondent engaged inviolations of Section 8 (a) (1) and (3) of the Act.Thereafter, the Respondent duly' filed an answer and an amended answer,admitting certain allegations of the complaint but denying that he had engagedin any unfair labor practices and affirmatively alleging that Perry was dis-charged for cause, was reemployed about August 10, 1951, in a substantiallyequivalent position to that held before her discharge, but voluntarily quit theRespondent's employ on September 1, 1951.Pursuant to notice, a hearing was held on October 11 and 12, 1951, at Alliance,Nebraska, before Frederick B. Parkes, 2nd, the undersigned Trial Examinerduly designated by the Chief Trial Examiner. The General Counsel and theRespondent were represented by counsel and the Union by an official representa-tive.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.Atthe conclusion of the hearing, the Respondent moved that the complaint bedismissed.Ruling thereon was reserved.The motion is disposed of in ac-IThe General Counsel and his representatives at the bearing are referred to as theGeneral CounselThe National Labor Relations Board is herein called the Board.2At the outset of the hearing the complaint was amended to set forth the correct nameof the Respondent, as appears herein.3The complaint was also amended to set forth the correct name of Perry, as appearsherein. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDcordance with the findings of fact and conclusions of law made below. TheGeneral Counsel and the Respondent argued orally but waived the privilege offiling briefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJ. Lee Klesner, an individual doing business as Jek Manufacturing Company,processes and manufactures radio condensers and other products at his plantin Alliance, Nebraska. In the course and conduct of his business, Respondentannually performs manufacturing services valued at an amount in excess of $50,-000 upon goods and products shipped from his plant to the Good-All Manu-facturing Company, a firm doing business in the State of Nebraska. The lat-ter company annually ships goods and products, valued at an amount in excessof $25,000, from points within the State of Nebraska to points outside of theState of Nebraska.A substantial amount of the goods and products processedby Respondent for the Good-All Manufacturing Company are manufactured andprocessed by Respondent pursuant to specification of the ordnance departmentsof the United States Army and of the United States Navy and are processedand manufactured by Respondent for the Good-All Manufacturing Company aspart of the national defense production program.The Respondent concedesthat he is engaged in commerce within the meaning of the Act.II. THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admitting to membershipemployees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The issueas toPerry's employmentRespondent discharged Perry on June 4, 1951, but reemployed her August10, 1951, in a different job.Although the complaint alleged that she was notreinstated to a position substantially equivalent to that she held at the time ofher discharge, the General Counsel early in the hearing conceded that Perrywas reinstated to a substantially equivalent position on August 10, 1951, andthat the issue as to Perry was whether her discharge on June 4, 1951, had beendiscriminatory and whether she was entitled to back pay between June 4, 1951,and the date of her reinstatement by the Respondent.B. Sequence of events1.Union and concerted activities of PerryPerry initially entered the Respondent's employ on March 22, 1951, and wasassigned the next day to the ground dip department, the employees of whichsealed or welded one end of the condensers by dipping them in a solution. Theemployees were paid 75 cents an hour and a bonus based upon daily production inexcess of 3,000 units.On May'23 or 24, 1951, she was transferred to "repairs,"which consisted in dipping again condensers rejected by inspectors and whichdid not pay any bonus or incentive pay. Around mid-May 1951, during rest JEK MANUFACTURING COMPANY489periodsat the plant, Perry began to talk to various employees about the possibilityof organizing a unionand shortly thereafter wrote the Union seeking advice andaid in organization. She informed three employees of her intention to write theletter.On Sunday, June 3, 1951, Elmer Dowell, general representative of theUnion, called upon Perry at her home and discussed with her the matter of theemployees' self-organization.Their conversation concluded with the under-standing that Dowell would return in 4 or 5 days, at which time a meeting ofthe Respondent's employees would be held.The afternoon of June 3, Perrytelephoned five employees and told them of her conversation with Dowell.The next morning, June 4, 1951, upon the commencement of the plant's op-erations,Perry was summoned to the office of Foremen Robert Roberg andJamesStanfield and was discharged.2.Respondent's defenses to the discharge of PerryThe Respondent contends that Perry's discharge was justified because of thelow quantity and quality of her work production, a tendency on her part to talkexcessively during working hours, and excessive absenteeism. In respect toPerry's work performance, the Respondent's records introduced into evidenceare inclusive, since records for the rejections of employees in the ground dip de-partment were not complete.However, the records as such tend to support thetestimony of the Respondent's witnesses that her rate of rejections was highand that she did not perform as much work as some employees in the department.Inasmuch as the practice, according to Foremen Roberg and Stanfield, was totransfer to repair work employees whose rate of rejections was high, or begin-ners, and asPerry was transferred permanently to repairs on May 23 or 24, theundersigned finds that her work performance was not as good as certain otheremployees in the department, but notes that the production record of employeeGeneva Noreen, who was also working permanently on repairs, appears to havebeen less, sofar as quantity is concerned, than Perry's production record.In respect to the question of her tendency to talk during working hours, Perrytestified that she did not believe that she talked any more than the other girlsin the department, although she stated that it was possible that she talked a bitlouder than other employees. She denied that she had ever been reprimandedfor talking at work.Employee Beverly Ann Hawley testified that all employeestalked during working hours and admitted that she had been reprimanded fortalking.According to employee Grettel Brice, Perry did not talk at work "anymore thansome of usdo."On the other hand, employees Pearl Ferbracher,Geneva Noreen, and Dora Lee Snoddy, who worked in the ground dip depart-ment with Perry, testified that she talked exceedingly and loudly during work.Snoddy complained about Perry's talking to employee counselor Emma Wurzel,who reported the complaint to either Foreman Roberg or Foreman Stanfield.According to the latter, he had reprimanded Perry for conversing at work on two-or three occasions.Foreman Roberg testified that employees had complainedabout Perry's talking at work and that he had "told her please hold the talkingdown"on numerousoccasions, "probably once a week," but could not recall thathe had reprimanded her for talking between May 14 and June 4, 1951, although tothe best of his recollection be had "probably" done so.Although the matter isnot free from doubt, the undersignedfinds onthe basis of the entire record thatPerry did engage in conversations with fellow employees during working hours,for the purpose of this Report, however,it isunnecessary to determine the extentof such activity.Although employees were instructed when they were hired thatthey should limit their conversations during working hours to matters relating 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDto their duties, no rules to this effect in writing were posted until after Perry'sdischarge..tInasmuch as the Re§pondent's records indicate that Perry was absent only 1day between March 26 and April 30, and possibly a half day between May 14 andJune 4, its contentions as to her absenteeism apparently relate to the periodbeginning April 30 and ending May 14, 1951, when Perry, according to hercredible testimony, did not appear at the plant because of the illness of her chil-dren.Perry testified that she advised the Respondent of her inability to cometo work and the reason therefore and telephoned the Respondent two or three,times during that period.Foreman Roberg had no recollection that Perry hadgiven him or the Respondent any reason for her absence. Upon the entire recordand his observation of the witnesses, the undersigned credits the testimony ofPerry in regard to her absence from work between April 30 and May 14 andaccordingly finds no merit in the Respondent's defense to the discharge of Perryinsofar as such defense was based upon her alleged absenteeism.There remains for consideration other evidence in the record to determinewhether Perry's inefficiency and conversing at work were the actual reasons forher discharge or were merely a pretext to hide an illegal discriminatory motiveon the part of the Respondent.3.Conference of Respondent's officials on June 2, 1951J.LeeKlesner,the Respondent, testified that Foremen Roberg and Stanfieldhad directed Klesner's attention on several occasions, beginning in April 1951,to the poor quality of Perry's work and her "bothering other ladies on the tableand so forth." On direct examination, Klesner gave the following testimony inrespect to a conference held between him and Foremen Roberg and Stanfieldon Saturday, June 2, 1951:Q. [By Mr. Reddish.]What was the general character of this discussion?A.Well, at that particular time, we were having grief within the plant,and we thought it was coming from several girls.We had been warned by[the Good-All Manufacturing Company, for whom the Respondent was asubcontractor].The quality of her work, because we do work on a rejectionbasis and we knew that there was a lot of confusion in the plant and it seemsas though a lot of it was coming-confusion on her table.Q. [By Mr. Scott.]Who do you mean by her?A.Mrs. Perry.Her quality of work has been bad for sometime.We dis-cussed it before, and I said let's start finding out where our trouble is at andget it cleared up, we got to do something.Q. [By Mr. Reddish.]Did you instruct Mr. Stanfield and Mr. Roberg todischarge Mrs. Perry?A. I didn't definitely instruct them, no.Q.What did you instruct them?A. As I said before, probably been brought out, she had been correctedseveral times and sometimes the reports to me was the corrections weren'ttaken heed to. A couple of times it was more or less ignored and as it plannedout she started giving us a bad time as it happened before. I said don'tmess with her or anybody else in the plant, I said the same thing with,anybody. ' I said we got to clean it up, we can't help whose toes we step on,we got to get our work going, we got to have it, it has got to be done right.That was her instructions, if she didn't want to cooperate, her or anyoneelse, that was in the same boat that didn't cooperate.On cross-examination,glesner testified in addition as follows: JEK MANUFACTURING COMPANY491Q. [13y Mr. Scott.]When did you first learn that the employees werediscussing the union?of hearing rumorsthat they were.Q. You heardrumors?A. That's right.Q.What were those rumors?A. That they were talking about organizing the union.'Q. And who told you, who gave you those rumors?A. Oh, I heard in different places outside the plant and in the plant.Q. There was quite a bit of discussion about it,was there?A. That's right.Q. Can you recall the names of anybody thatdiscussed these rumorswith you?A. Oh, several business men downtown came in and told me, I was talkingto-several of the employees have told me.Q. And when was this?A. Oh, that had been going on for a month or six weeksQ. That is prior to the discharge of Mrs. Perry?A. That's right.Q.Well, now, is that the grief and confusion that you complained about?A. I don't know what it was, that is what we was trying to find out ifthat is what it was, that is what we were trying to find out what it was, ourproduction was down, the production was down and the quality of our workwas down.We was trying to get at the root of the trouble to find out whatwas causing it.Q. And was it your opinion that that was part of the trouble?A.Well, we knew there was confusion in the plant, that is the only, wedidn't have any idea if that was it, or whether there was trouble amongstour employees, nobody had said anything to us about they had any complaintabout our management, that is what we was trying to find out.We had toget at the bottom of it and find out what it was. As far as outside of theplant, we didn't care because we didn't have the confusion in the plant, afterall,we are a new company and there are certain things we have to do.Q. Did you and Mr. Roberg and Mr. Stanfield and anyone of you have anopinion asto who these girls were who were pushing the union?A.We had heardrumors.Q. It was Mrs. Perry that you heard it was?A. Not her alone.Q.Who else did you hear?A.We heard several women, Mrs. Wilson, Mrs. Brice, Mrs. Fronapfel, oh,I don't know, Barrett, probably 12 or 15 of them at different times. Oneperson would tell you one thing and one another.Q.Was Mrs. Perry's nameever mentioned to you?A. That is right.Q.Mentioned foremost, wasn't it?A. No, I wouldn't necessarily say that.We weren't worrying about that,because we weren't worrying about that part of it.On direct examinationForeman Stanfield testified that the purport of thediscussionwith Klesner and Foreman Roberg in regard to Perry on June 2, 1951,was "the quality of Mrs. Periy's work, the amount of production that she hadbeen doing,the oh, continual disrest I would call it in the plant," having had"some complaintscome in about Mrs. Perry on agitation at her table," which 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas "more of an,internal confliction you might call it between the employees inthe plant.Things weren't running quite as smoothly as they should have been."Klesner instructed the foremen, according to Stanfield, "that the agitation andthe grief we were having in the plant had to come to a stop because it was inter-rupting our production and disrupting our production and things weren't assmooth as they should be and that if she or anyone else in the plant gave us con-tinual trouble we were to discharge them " On cross-examination, Stanfield gavethe following significant testimony in regard to the June 2 conference:Q. [By Mr. Scott]What else did you say about [Perry] that day?A. Oh, of course these rumors, and of course, the plant agitation was oneof the main things.Q.Were the rumors about the union activity?A. Not only that.Q.What rumors were there about union activity?A. Just heard rumors, like you will, people come to us and say there arepeople trying to organize a union and so forth.Q.What people came to you?A. Some of the employees of the plant I know.Q. Do you know what the substance of those rumors were?A.Well, that somebody was trying to start a union.Q. And was there talk about Perry talking about the union during the restperiods?A. No, all I know is that the fact had been brought to our attention ornot the fact, but therumorshad been brought to our attention thatsomeonewas trying to organize a union and we merely discussed the matter.Q.Was it your opinion that it was Mrs. Perry that was doing that?A. Didn't know at the time. . . . Of course, after the whole thing comeout in the open we found outh that she was trying toorganizethe union.In respectto thediscussionon June 2 withKlesner andStanfield about Perry,Foreman Roberg testified, "at the time we were having trouble with a fewof the girls, there was a lot of confusion in my department there, and we talkedabout that, and at the same time we discussed Mrs. Perry's rejects and hertype of work."According to Roberg, Klesner "told me that something had tobe done about the rejection rate she had, about the confusionshe caused on thetable,he usually left that to our discretion," but did not instructRoberg todischarge Perry, leaving the matter to Roberg's discretion.4.The discharge of Perry on June 4, 1951On Monday morning, June 4, 1951, the day after her consultation with Or-ganizer Dowell, Perry was summoned to tile Respondent's plant office by eitherForeman Roberg or Foreman Stanfield, and according to Perry, the followingconversation ensued :... [Foreman Roberg] said, "We have a reliable authority that you sawa union man" and I remarked that the news traveled fast and he said "itcertainly does and there is just one thing we can do and that is give youyour check" and Mr. James Stanfield was standing there and . . . handedme my check and he said "yor are fired" ; . . I started to say to Mr:Stanfield that there was a law that said he couldn't and he told me thatthat law did not apply to them. JEK MANUFACTURING COMPANY493Perry denied that there was any discussion on June 4 of the quality of her.Work performance or of her talking to other employees duri ig working hours.Her testimony that she was never warned prior to June 4, that she might be,discharged was uncontroverted.As to their interview with Perry on June 4, at the time of the terminationof her employment, considerable variance exists between the testimony of Stan-field and that of Roberg.Thus, Stanfield testified that although the purpose ofcalling Perry to the office that morning was "to ask her why her production hadbeen down and about her rejects and why all the disruption in the plant," hecould not remember that either he or Roberg mentioned her production orwhether she asked about the quality of her work.He further testified asfollows :Q. [By Mr. Reddish] What was said to her about her talking at thattime?A.Well,as I remembershe was told that through her, the complaintshad been filed againsther and the agitation that she had beencausing inthe plant and what-not, we wanted all the reasons for it.Q.What did she say?A. I don't remember just the words, just what she did say.Q. Did she make any statements aboutunions?A. Yes, I do remember one statement, really the main thing that shesaid wasthat, well, after the union does come in, why, you fellows won'tbe so smart,I do remember that.Q. Did either you or Bob say anything about unions.A. Not previous to that, no.Q.What was said then?A.We broached her, asked her what about the unions, I mean, askedher why all this flare up about the union, I mean to us when we called herup to the office.Q. Then exactly why was she discharged that Monday morning then?A.We felt that the agitation she had that seemed to be coming from herpart of the plant on top of the fact that her production was down and thather rejections remained on a continual high level for, oh, practically ever sinceshe started over on the dip table, that in itself was enough to discharge her.On the other hand, Roberg testified "the only thing I heard mentioned aboutunions was when Mrs. Perry said that if I were you two, I, you won't be so smartwhen the union comes in"' and denied that he said anything about unions duringthe interview.According to Roberg, "we told her about her work, her rejectionrate, and causing confusion in the plant, and we believed that it called for dis-charge and included her absenteeism and rejection and just continual talking."Roberg denied that he told Perry that he had been informed that she had con-sulted with an organizer of the Union on Sunday and, like Kiesner, denied thathe had any knowledge of such consultation at the time Perry was discharged.Upon the entire record and more particularly the variance in the testimonyof Roberg and Stanfield as to their interview with Perry, the fact that Perry'sversion of the conversation was to some measure inferentially admitted byStanfield, and the findings set forth in the immediately succeeding section ofthis Report as to remarks made to employees by Klesner and Roberg at a meetingheld a week after Perry's discharge, as well as the undersigned's impressionfrom his observation of the witnesses that Perry was a more sincere, forthright,4 Perry specifically denied making this remark attributed to her by Robergand Stanfield. 494DECISIONS OF NATIONALLABOR RELATIONS BOARDand reliable witness than either'Stanfieldor Roberg,the undersigned creditsPerry's testimony in regard to the conversation with Roberg and Stanfield,occurringat the time of her discharge on June 4, 1951, and rejects the testimonyof Robergand Stanfield,except to the extent that it was in accord with thecredibletestimony of Perry.5.Meeting of employees addressed by Klesner on June 11, 1951On June 11, 1951, a week after the discharge of Perry, the employees wereassembled during working hours and addressed by Blesner. As toKlesner'sremarks, employee Grettel Brice gave the following testimony:Well, I don't remember exactly how he started his speech out, I didn'tquite understand what he was talking about at first, but he said that hehad a contract with the Good-All Electric Company, and that as far as heknew he had fulfilled his contract in every way and that he had heard somerumors that there was a talk of a union trying to be organized out' there,and he said that he wouldn't stop any of us from joining the union, that anytime we wanted to join the union, pay our money to someone. like John L.Lewis; why, it was all right with him, he didn't care, but he said when wejoined the union that we were through out there, that his contract wouldterminate.Q.He said you were through if you join the Union.A. Yes, because he said his contract with the Good-All Company wouldterminate when we joined the union and he said he would be against thePresident and the United States if we did join and he also said that hewould be willing to discharge all of us if we did form the union because hesaid he wouldn't have it, he said he had started from scratch and he couldstart again.According to Brice, Klesner then asked Roberg whether "he had anythingto say," and Roberg "said he had fired a girl the week before for trying toorganize the union and that he had come to work that morning with theintention of firing four more girls because they had been- in constantcontactwith this girl, but he had changed his mind."Employee Eldora Margheim corroborated the testimonyof Brice in regardto the remarks made by Blesner and Roberg on June 11.Klesner denied that he made any statement in reference to 'John L: Lewisor other labor leaders In his address to employees on June 11, admitted thathe referredto unionsindirectly, and gave the followingversion of his remarks:... as nearas I canrecall,we started out in the meeting that day tryingto find out what our trouble had been in productionand quality and soforth, just general what had happened in the plant, why things were notgoing right. I had a copy of the rules of contract which you presentedhere at one time this morning, and I asked the girls what the trouble was,that we had to fulfill a lot of things it says in there about the Walsh-HealeyAct, and I believe it is the wage and hour, that we can't be prejudicedagainstrace, creed or color and that if we weren't paying theminimumwage and anything that pertained to a labor matter, and that ifany timethey had complaints to come to us and if they had complaints to cometo us now, that we were a new plant, at that time we were having troublewith the city. . . .And they had all been with me, it was a good unit,I hoped that they would stay withme and Icouldn't see at thepresenttime, if we weren't doing something, that was mainly why theywas gettinga third party to present their complaints to me.Iwaswondering what JEK MANUFACTURING COMPANY495their complaints was that they was afraid to bring them to me themselves.And also that if we weren't doing in the contract rules with them and therewas nothing brought up during the meeting or after the meeting, anyquestions asked about why we weren't doing anything that says in therules.Aside from the foregoing, Klesner did not specifically deny the remarksattributed to him by Brice and Margheim and his testimony was not corroboratedby.anyof the other witnesses of the Respondent.'He was not questioned inregard to the statements made by Roberg in the meeting.Roberg admitted that at the meeting in question he stated, "I fired one girlsnd I had an idea that I was going to fire three or four others," but deniedthat he gave any reasons or mentioned anything about unions. None of theother witnesses for the Respondent was questioned in regard to his remarksat the meeting and consequently his denials are unsupported.Upon the entire record, including the undersigned's observation of the demeanorof the witnesses as they testified and the fact that Klesner's and Roberg's versionsof their remarks stand alone in the record without the support of any otherwitnesses for the Respondent, the undersigned credits the testimony of Briceand Margheim and rejects the testimony of Roberg and Klesner except to theextent that it was in accord with the credited testimony.C.ConclusionsIn view of the foregoing findings, it is clear that the reasons advanced by theRespondent for Perry's discharge-inefficiency, talking during work hours, andabsenteeism-were mere pretexts in an attempt to conceal his real and illegalmotive, based upon a desire to rid himself of the leader of the union movement.The testimony of Klesner and Stanfield, standing alone, is capable of supportingan inference that the Respondent's concern as to the "confusion," "disrest,""trouble," "grief," and "agitation" in the plant and in Perry's department wasdue to her union activities, of which the Respondent admittedly had knowledge,and that her subsequent discharge was consequently illegally motivated.Thisinference and conclusion is further supported by the timing of her dischargeupon the opening of the plant on the day following her consultation with Organ-izer Dowell, by the fact that she was precipitantly discharged without priorwarning that the reasons advanced by the Respondent for her discharge mightlead to the termination of her employment, and by the fact that rules of theRespondent of which she allegedly was in violation were not posted in writtenform until after her discharge.However, it is unnecessary to found the conclusion that her discharge wasdiscriminatory upon these inferences and circumstances alone, for, as foundabove, at the time Perry was discharged, Roberg stated, "We have a reliableauthority that you saw a union man . . . there is just one thing we cando and that is give you your check."When she remonstrated that "there was alaw that said he couldn't," Stanfield replied that "that law did not apply tothem."Moreover, at the meeting of employees held a week after Perry's dis-charge, Klesner indicated that his plant would close if the employees joined theUnion and stated that "he would be willing to discharge all of [the employees]if [they] did form the union because he wouldn't have it."Furthermore, at theOf such witnesses,only employee Loyola McKeag was interrogated in regard to themeeting on June 11.Her testimony is not entitled to credence since she was effectively1mpeachad by the General Counsel on cross-examination. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame meeting, Roberg avowed that "he had fired a girl the week before for try-ing to organize the union." In view of these findings, demonstrating the illegaldiscriminatory motive of the Respondent in discharging Perry, the reasons ad-vanced by the Respondent for her discharge-Perry's inefficiency, talking, andabsenteeism-are to no avail, even if it be assumed that such reasons wereestablished by the record, for, as the Board has consistently held, "If an em-ployer in fact discharges an employees for discriminatory reasons, the circum-stance that the employer might have discharged him for a valid reason, forexample, participation in unprotected activities, is not subsequently available asa defense to the discriminatory discharge."'The undersigned concludes andfinds that by discharging Perry because of her union and concerted activities,the Respondent engaged in violations of Section 8 (a) (3) of the Act and thatby discharging Perry, by Roberg's statement that he had discharged an em-ployee "for trying to organize the union," and by the threat of Klesner andRoberg that the Respondent's operations would cease and employees would be dis-charged if they formed a labor organization, the Respondent interfered with,restrained, and coerced his employees in the exercise of the rights guaranteed.in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action which the undersigned finds necessary toeffectuate the policies of the Act.It has been found that the Respondent discriminatorily discharged FrancesC. Perry because of her union and concerted activities.As stated above, onAugust 10, 1951, the Respondent reinstated Perry to a substantial equivalentposition but without a restitution of back pay.Thereafter Perry voluntarily leftthe Respondent's employ. In view of the Respondent's discrimination againstPerry, the undersigned will recommend that the Respondent make Perry wholefor any loss of pay she may have suffered by reason of the Respondent's dis-crimination against her by payment to her of a sum of money equal to that whichshe normally would have earned as wages from June 4, 1951, the date of herdischarge, to August 10, 1951, the date of her reinstatement by the Respondent,less her net earnings during said period.?Loss of pay shall be determined bydeducting from a sum equal to that which Perry would normally have earned foreach quarter or portion thereof, her net earnings, if any, in other employment dur-ing that period.Earnings in one particular quarter shall have no effect upon theback-pay liability for any other quarter.The quarterly periods described hereinshall begin with the first day of January, April, July, and October H It is recom-mended further that the Respondent make available to the Board upon requesteWallick and SchwalmCorp.,95 NLRB 1262.7CrossettLumber Co., 8NLRB 440;Republic Steel Corporationv.N. L. R.B.,311U. S. 7.8F.W. WoolworthCompany,90NLRB 289. JEK MANUFACTURING COMPANY497payroll and other records, in order to facilitate the checking of the amount ofback pay due.'It will be recommended that the Respondent cease and desist from interferingwith, restraining, or coercing its employees in violation of Section 8 (a) (1) of theAct by threatening to cease operations or to discharge employees if they shouldform a labor organization.Because of the Respondent's unlawful conductand its underlying purpose and tendency, the undersigned finds that the unfairlabor practices found are persuasively related to other unfair labor practicesproscribed and that danger of their commission in the future is to be anticipatedfrom the course of the Respondent's conduct in the past.1° The preventive pur-pose of the Act will be thwarted unless the order is coextensive with the threat.In order, therefore, to make effective the interdependent guarantees of Section 7,.to prevent a recurrence of unfair labor practices, and thereby to minimize in-dustrial strife which burdens and obstructs commerce, and thus effectuate thepolicies of the Act, the undersigned will recommend that the Respondent ceaseand desist from in any manner infringing upon the rights guaranteed in Section7 of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.American Federation of Labor is a labor organization within the meaningof Section 2 (5) of the Act.2. By discriminating in regard to the hire and tenure of employment of FrancesC. Perry, thereby discouraging membership in American Federation of Labor,the Respondent has engaged and is engaging in unfair labor practices within themeaningof Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist AMERICAN FEDERATION OF LABOR, or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or to refrain from anyand all such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.9 F. W. Woolworth Company,90 NLRB 289.10N. L.R. B. v. Express Publishing Co.,312 U. S. 426. 498DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOT inform ouremployeesthat any employeehas been dischargedbecause of his activities on behalfof AMERICANFEDERATION OF LABOR or anyother labor organization of ouremployees.WE WILL NOT threatenour employeesthat ouroperationswillcease oremployees will be discharged if they forma labor organization.WE WILLNOT discourage membership in AMERICAN FEDERATION OF LABORor any other labororganizationof ouremployees by discriminating in anymannerwith regard to their hireand tenure of employment,or any term orcondition of employment.WE WILL MAKEWHOLEFrances C. Perry for any loss of paysufferedby heras a resultof the discriminationagainst her.All our employees are free tobecome, remain, orto refrainfrom becoming orremainingmembers of the above-named unionor any other labororganization,except to the extent that this right may be affectedby an agreement in con-formity with Section 8 (a) (3) of the Act.J. LEE KLESNER, an individual,doing business asJEK MANUFACTURING COMPANY,Employer.Dated------------By --------------------------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered, defaced, or covered by any other material.JOHN ALMEIDA,JR.,D/B/A ALMEIDA Bus SERVICE, AND ALMEIDABusLINES, INC.,'andAMALGAMATED ASSOCIATION OF STREET, ELECTRICRAILWAY AND MOTOR COACH EMPLOYEES OF AMERICA, DIVISION 1442.Case No. 1-CA-879. June4,1952Decision and OrderOn August 21, 1951, Trial Examiner John H. Eadie issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto. In his Intermediate Report the TrialExaminer also recommended the dismissal of certain allegations inthe complaint.Thereafter the Respondent and the General Counselfiled exceptions to the Intermediate Report.The Respondent filed abrief in support of its exceptions, and a request for oral argument.This request is hereby denied as the record, the exceptions, brief, andother argument in this case adequately present the issues and positionsof the parties.Together with its exceptions and brief, the Respondent filed a mo-tion to reopen the record for the purpose of receiving in evidence and1Herein collectively called theRespondent.99 NLRB No. 79.